UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6766



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRENDA KAY JEFFREYS, a/k/a William B. Kay,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-01-16)


Submitted:   July 31, 2007                 Decided:   August 23, 2007


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brenda Kay Jeffreys, Appellant Pro Se.    John Eric Evenson, II,
Winnie Jordan Reaves, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brenda Kay Jeffreys seeks to appeal the district court’s

orders denying relief on her 28 U.S.C. § 2255 (2000) motion,

denying her motion to alter or amend the judgment, and denying her

request for a certificate of appealability.          These orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Jeffreys has not made the requisite

showing.     Accordingly, we deny the motion for a certificate of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED


                                   - 2 -